     Case 19-61801          Doc 18   Filed 09/24/19 Entered 09/24/19 14:43:00          Desc Main
                                       Document     Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Lynchburg Division


In re:
         Shelia A Jackson                              Chapter 13
                                                       Case No. 19-61801-RBC
     Debtor
_______________________________________


                                OBJECTION TO CONFIRMATION


MTGLQ Investors, LP by its undersigned attorneys, Orlans PC, hereby objects to the

confirmation of the Chapter 13 plan filed by the Debtor Shelia A Jackson (“Debtor”), and as

grounds therefore states as follows:

1.        On or about November 21, 2006, Shelia A Jackson executed and delivered to Beneficial

          Mortgage Co. of Virginia a promissory note (the “Note”) in the amount of TWO

          HUNDRED SIXTY-ONE THOUSAND TWO HUNDRED NINE DOLLARS AND

          TWENTY CENTS ($261,209.20), plus interest at the fixed rate of 8.286% per annum, to

          be paid over thirty (30) years.

2.        Shelia A Jackson executed a mortgage to Beneficial Mortgage Co. of Virginia dated

          November 21, 2006. The Mortgage is a first mortgage on real property owned by the

          Debtor known and numbered as 2614 Huntington Road, Charlottesville, VA 22901.

3.        The Mortgage is materially in default.

4.        The Debtor’s Chapter 13 Plan proposes to pay post-petition monthly mortgage payments

          directly to MTGLQ Investors, LP and a pre-petition arrearage of $20,000.00.

5.        The Debtor’s Chapter 13 Plan understates the pre-petition arrearage and fails to propose a

          reasonable length of time to cure the pre-petition arrearage.
      Case 19-61801      Doc 18     Filed 09/24/19 Entered 09/24/19 14:43:00           Desc Main
                                      Document     Page 2 of 5




 6.       The mortgage is non-modifiable pursuant to 11 U.S.C. §1322(b)(2).

 7.       As of September 17, 2019, the pre-petition arrearage was approximately $35,111.53.

 8.       That Debtor’s Chapter 13 Plan appears under-funded to cure the pre-petition arrearage

          within a reasonable length of time.

9.        Depending upon any additional facts learned before the hearing on confirmation, MTGLQ

          Investors, LP reserves the right to assert that the Plan was not proposed in good faith

          pursuant to 11 U.S.C. § 1325(a)(3).

          WHEREFORE, MTGLQ Investors, LP, by and through its attorneys prays that

 Confirmation be denied, and the case be dismissed, or in the alternative, Creditor prays that this

 Chapter 13 be converted to a Chapter 7 pursuant to 11 U.S.C. §1307(c).


 Date: _9/24/2019___

                                                Respectfully submitted,

                                                 /s/ Heather D. McGivern
                                                Daniel K. Eisenhauer, Bar #85242
                                                Heather D. McGivern, Bar #91767
                                                Orlans PC
                                                PO Box 2548
                                                Leesburg, VA 20177
                                                (703) 777-7101
                                                Attorneys for MTGLQ Investors, LP
                                                deisenhauer@orlans.com
                                                hmcgivern@orlans.com

                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Lynchburg Division

 IN RE:

 SHELIA A JACKSON                                      Chapter 13
                                                       Case No. 19-61801-RBC
              Debtor
      Case 19-61801     Doc 18    Filed 09/24/19 Entered 09/24/19 14:43:00          Desc Main
                                    Document     Page 3 of 5




MTGLQ INVESTORS, LP

             Movant

v.

SHELIA A JACKSON
2614 HUNTINGTON ROAD
CHARLOTTESVILLE, VA 22901
         (Debtor)

HERBERT L. BESKIN
P.O. BOX 2103
CHARLOTTESVILLE, VA 22902
          (Trustee)

             Respondents

            NOTICE OF OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                            AND NOTICE OF HEARING

         MTGLQ Investors, LP has filed an objection to your Chapter 13 plan in this bankruptcy
case.

        Confirmation of your Chapter 13 plan may be denied. You should read these papers
carefully and discuss them with your attorney, if you have one.

         If you do not want the Court to deny confirmation of your plan, then you and your
         attorney must:

         ATTEND THE HEARING TO BE HELD:

at:             Courtroom United States Bankruptcy Court Virginia, 1101 Court St., Room 210,
                Lynchburg, VA 24504

on:             November 14, 2019 at 09:30 AM

to consider and act upon Objection to Confirmation filed by MTGLQ Investors, LP

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the objection to confirmation.
  Case 19-61801    Doc 18   Filed 09/24/19 Entered 09/24/19 14:43:00     Desc Main
                              Document     Page 4 of 5




Date: _9/24/2019________

                                     Respectfully submitted,

                                       /s/ Heather D. McGivern
                                     Daniel K. Eisenhauer, Bar #85242
                                     Heather D. McGivern, Bar #91767
                                     Orlans PC
                                     PO Box 2548
                                     Leesburg, VA 20177
                                     (703) 777-7101
                                     Attorneys for MTGLQ Investors, LP
                                     deisenhauer@orlans.com
                                     hmcgivern@orlans.com
   Case 19-61801        Doc 18     Filed 09/24/19 Entered 09/24/19 14:43:00            Desc Main
                                     Document     Page 5 of 5




                                  CERTIFICATE OF SERVICE

       The undersigned states that on September 24, 2019, copies of the foregoing Objection to
Confirmation were filed with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

Herbert L. Beskin
P.O. Box 2103
Charlottesville, VA 22902
hbeskin@cvillech13.net
Bankruptcy Trustee

Shannon T. Morgan
ROYER CARAMANIS, PLC
200-C Garrett Street
Charlottesville, VA 22902
SMorgan@TGBLaw.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Objection to Confirmation to the following non-ECF participants:

Shelia A Jackson
2614 Huntington Road
Charlottesville, VA 22901
Debtor

                                                 /s/ Heather D. McGivern
                                                Daniel K. Eisenhauer, Esquire
                                                Heather D. McGivern, Esquire
